Citation Nr: 1201975	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than August 8, 2005, for the award of service connection for arthritis of the cervical spine and the assignment of a 10 percent disability rating.

2.  Entitlement to an effective date earlier than August 8, 2005, for the award of service connection for arthritis of the right shoulder and the assignment of a 0 percent disability rating.

3.  Entitlement to an effective date earlier than August 8, 2005, for the award of service connection for hiatal hernia, gastroesophageal reflux disease (GERD), gastroparesis, and cholecystitis and the assignment of a 30 percent disability rating.

4.  Entitlement to service connection for iron deficiency anemia.

5.  Entitlement to service connection for arthritis of the hands.

6.  Entitlement to an initial compensable disability rating for arthritis of the right shoulder.

7.  Entitlement to an initial disability rating in excess of 30 percent for hiatal hernia, GERD, gastroparesis, and cholecystitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In an April 2008 rating decision, the RO granted service connection for gastroparesis and cholecystitis and assigned each a 0 percent disability rating, and evaluated both disabilities together with hiatal hernia and GERD.  Then, in a December 2008 statement of the case (SOC), the RO increased the rating for hiatal hernia, GERD, gastroparesis, and cholecystitis to 30 percent effective the date of service connection.  Thus, the Board has characterized the issues related to these disabilities as stated on the title page.

In September 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that the issues of entitlement to an effective date earlier than August 8, 2005, for the awards of service connection for arthritis of the right shoulder and hiatal hernia, GERD, gastroparesis, and cholecystitis were not addressed in the December 2008 SOC.  Rather, they were addressed in an April 2011 SOC, and the Veteran timely perfected an appeal by filing a VA Form 9 the following month.  On the Form 9, the Veteran requested a Board hearing at the RO.  However, the record indicates that the Form 9 was misplaced at the RO and received by the Board in November 2011.  As such, these issues were not deemed perfected at the time of the September 2011 Board hearing, and the Veteran was not given an opportunity to present testimony on them during the hearing.  However, as the Veteran's contentions with respect to these issues is the same as that of the issue of entitlement to an effective date earlier than August 8, 2005, for the award of service connection for arthritis of the cervical spine, for which she was given an opportunity to present testimony, the Board finds that she is not prejudiced by not affording her another hearing specific to these issues.

As the appeal involves a request for higher initial ratings following the grant of service connection, the Board has characterized the rating issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The decision herein denies an earlier effective date for the disabilities on appeal.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

There is no statement or communication from the Veteran, prior to August 8, 2005, that constitutes a pending claim of entitlement to service connection for arthritis of the cervical spine, arthritis of the right shoulder, and hiatal hernia, GERD, gastroparesis, and cholecystitis.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 8, 2005, for the awards of service connection for arthritis of the cervical spine, arthritis of the right shoulder, and hiatal hernia, GERD, gastroparesis, cholecystitis and the assignment of the 10, 0, and 30 percent disability ratings, respectively, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.1, 3.102, 3.155, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist 

With respect to the claims for an earlier effective date, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in October 2005 and March 2006.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, 16 Vet. App. at 187. 

Furthermore, the March 2006 letter advised the Veteran of the elements of a disability rating and an effective date for her claims.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Veteran is challenging the initial disability rating and effective date assigned following the grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and an effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, and VA and private treatment records as identified and authorized by the Veteran.  Further, the Veteran has submitted statements in support of her claims.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.

In this case, the Veteran contends that she is entitled to an effective date of May 1, 2004, for the awards of service connection for arthritis of the cervical spine, arthritis of the right shoulder, and hiatal hernia, GERD, gastroparesis, and cholecystitis because she properly submitted her medical records to the Public Health Service in support of her claims prior to separation from service and the Public Health Service erred in not submitting the medical records to the VA until August 8, 2005.

The basic facts in this case are not in dispute.  VA received the Veteran's claims for service connection on August 8, 2005.  In a February 2007 rating decision, the RO granted service connection for arthritis of the cervical spine, arthritis of the right shoulder, and hiatal hernia and GERD and assigned disability ratings of 10, 0, and 0 percent, respectively, and an effective date of August 8, 2005.  As noted earlier, service connection for gastroparesis and cholecystitis was later granted and their evaluation was combined with that of hiatal hernia and GERD, for a combined 30 percent rating.  There is no statement or communication from the Veteran prior to August 8, 2005, that constitutes a pending claim for service connection for these disabilities.  The Veteran does not even contend that she filed an earlier claim.  Thus, August 8, 2005, is the proper effective date.  It is noted that the claim was not received within one year from the Veteran's separation from service, precluding assignment of an effective date beginning the day after discharge.

The Board notes the Veteran's contention that she is entitled to an effective date of the day following separation from service as she properly submitted her materials in support of her claims to the Public Health Service.  However, as noted above, VA did not receive her claims until August 8, 2005.  

The Board is sympathetic to the Veteran's situation; however, as indicated above, the legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the awards of service connection and the assignment of disability ratings is the date of the August 8, 2005, claim for benefits.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no legal basis for assignment of any earlier effective date, the claims must be denied.  


ORDER

An effective date earlier than August 8, 2005, for the award of service connection for arthritis of the cervical spine and the assignment of a 10 percent disability rating is denied.

An effective date earlier than August 8, 2005, for the award of service connection for arthritis of the right shoulder and the assignment of a 0 percent disability rating is denied.

An effective date earlier than August 8, 2005, for the award of service connection for hiatal hernia, GERD, gastroparesis, and cholecystitis and the assignment of a 30 percent disability rating is denied.


REMAND

The Board finds that further development is needed on the remaining claims.

With respect to the claim for service connection for iron deficiency anemia, service treatment records through August 1999 contain laboratory findings indicative of anemia and diagnoses of iron deficiency and anemia.  They also reflect that the Veteran was prescribed iron supplements and later Centrum Silver.  Post-service medical records contain normal laboratory findings with respect to anemia but show that she was still taking Centrum Silver.  During her Board hearing, she testified that she continued to take vitamin supplements.  As Centrum Silver and other vitamin supplements contain iron, the record raises the question of whether she would still have iron deficiency anemia without them.  Thus, the RO should afford the Veteran a VA examination to obtain an opinion as to whether she would have iron deficiency anemia but for the vitamin supplements.

With respect to the arthritis of the hands, although the service treatment records do not contain any specific symptoms indicative of this disorder, the Veteran has stated that she developed pain in her hands, particularly her thumbs, from typing during service and continues to have problems today.  She has also submitted radiologic evidence of rheumatoid arthritis in the hands as well as osteoarthritis in the thumbs.  Given the Veteran's assertions of a continuity of symptoms since service and current medical evidence of disability, the RO should afford her a VA examination to obtain an opinion as to whether the arthritis of the hands is related to service.

Lastly, with respect to the claims for higher initial ratings, the record indicates that the Veteran's disabilities may have worsened since the last VA examinations conducted in March 2008.  During her Board hearing, she stated that she was having increased pain in her right shoulder and raised new symptoms of coughing and hoarseness related to her GERD.  Thus, the RO should afford her new VA examinations to determine the current severity of her disabilities.

Lastly, the record reflects that the Veteran is being treated at the Hines VA Medical Center (VAMC).  The record contains treatment reports from this facility through January 2011.  Thus, the RO should obtain updated records of treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated records of treatment for the issues on appeal from the Hines VAMC since February 2011.

2.  After completion of the above, schedule the Veteran for a VA hematology/anemia examination, by an appropriate specialist, to determine the nature and etiology of any current iron deficiency anemia.

The examiner should provide the following opinion: is it at least as likely as not that any current iron deficiency anemia had its onset in service or is otherwise etiologically related to service?  In making this determination, the examiner is to consider the service treatment records documenting diagnoses of iron deficiency and anemia and the fact that the Veteran continues to take vitamin supplements.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran would have iron deficiency anemia without the supplements.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

3.  Schedule the Veteran for a VA orthopedic/ rheumatologic examination, by an appropriate specialist, to determine the nature and etiology of her current arthritis of the hands.

The examiner should provide the following opinion: is it at least as likely as not that any current arthritis of the hands had its onset in service or is otherwise etiologically related to service?  In making this determination, the examiner is to consider the Veteran's reported onset and continuity of problems with her hands.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

4.  Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the nature, extent, and severity of her arthritis of the right shoulder.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the right shoulder disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of the aforementioned factors, including during prolonged, repetitive use of the right shoulder or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

The examiner should indicate the effect the Veteran's service-connected right shoulder disability has on her ability to obtain and maintain gainful employment.  

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

5.  Schedule the Veteran for a VA gastrointestinal examination, by an appropriate specialist, to determine the nature, extent, and severity of her hiatal hernia, GERD, gastroparesis, and cholecystitis.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examiner should indicate the effect the Veteran's service-connected hiatal hernia, GERD, gastroparesis, and cholecystitis have on her ability to obtain and maintain gainful employment.  

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

6.  After completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the appellant is required until she receives further notice; however, the appellant is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claims.  38 C.F.R. 
§ 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


